       Case 3:20-cv-00467-MAD-ML Document 78 Filed 08/05/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

 ALEC FABER, individually and on behalf of
 all others similarly situated; and AHNAF
 RAHMAN, individually and on behalf of all
 others similarly situated,

        Plaintiffs,
                                                          No. 3:20-CV-0467 MAD/ML
 v.

 CORNELL UNIVERSITY,


        Defendant.



       Defendant Cornell University (“Cornell”) respectfully submits this status report pursuant

to the Court’s June 29, 2021 Order.

       Plaintiffs and Cornell (collectively “the Parties”) last appeared before the Court on June

29, 2021. At that status hearing, the Court directed the parties to file status reports, jointly or

separately, by August 5, 2021.

A.     Pending Motions

       1.      On March 17, 2021, Defendant filed its motion for partial reconsideration of the

order on its Motion to Dismiss. That motion was fully briefed as of April 12, 2021, no oral

argument has been conducted, and the motion remains pending at this time. The scope of discovery

is currently uncertain given the pendency of the motion, which is potentially dispositive of several

substantive issues in the action. There are no other pending motions.

B.     Agreed Protective Order and ESI Protocol

       2.      During the parties’ Rule 26(f) conference on March 25, 2021, the parties agreed

that they would jointly seek an appropriate Protective Order in this matter.
       Case 3:20-cv-00467-MAD-ML Document 78 Filed 08/05/21 Page 2 of 6




        3.     Cornell’s counsel prepared a draft Confidentiality Stipulation and Protective Order

and shared it with Plaintiffs’ counsel on May 3, 2021, and followed up for Plaintiffs’ comments,

if any, on June 14, June 29, and July 7. Plaintiffs provided comments on July 7, and the proposed

order was finalized on July 30, 2021. An executed copy is attached as Exhibit A to this Report.

        4.     Pursuant to the Federal Rules of Civil Procedure and this Court’s local rules,

Cornell respectfully requests that the Court enter the proposed agreed Protective Order to govern

this action.

        5.     The parties have also reached an agreed ESI protocol. Cornell does not believe

there is a need to enter that agreement as an order at this time.

C.      Status of Written Discovery From Cornell and Cornell’s Objections

        6.     Following agreement between the parties on the Protective Order and an ESI

protocol, Cornell produced an initial set of documents on August 5, 2021. After entry of the

Protective Order, Cornell expects to make additional productions over the coming months.

        7.     During the June 29, 2021 status conference, Cornell informed the Court that Cornell

had raised several significant objections to Plaintiffs’ document requests, including to items such

as the appropriate time frame for discovery materials and to requests that were overly burdensome,

unnecessary, and/or irrelevant. Cornell had offered to Plaintiffs to meet and confer on its

objections, but as of that conference had not received a response from Plaintiffs. Cornell explained

that it did not want to engage in costly discovery without having a better understanding of its

discovery obligations, which could not happen without this meet and confer The Court encouraged

Plaintiffs to promptly raise any issues with Cornell’s objections, which Plaintiffs said it would do

within a week or two of the hearing.
       Case 3:20-cv-00467-MAD-ML Document 78 Filed 08/05/21 Page 3 of 6




       8.      Plaintiffs have not raised any concerns with Cornell’s objections since the status

conference, so Cornell is now proceeding with its collection and production efforts pursuant to its

objections. It is Cornell’s position that it may rely on these objections as they currently stand.

D.     Status of Written Discovery From Plaintiffs and Plaintiffs’ Objections

       9.      On May 10, 2021, Defendant propounded its first set of interrogatories on Plaintiffs.

Plaintiffs’ responses were due by June 14, 2021. On June 16, 2021, Plaintiffs belatedly requested

an extension, to which Cornell agreed, making those responses due on July 14, 2021. On July 13,

2021, Plaintiffs requested a second extension, to which Cornell again agreed. Plaintiffs served

their interrogatory responses on July 21, 2021.

       10.     As of August 5, 2021, Plaintiffs have not supplemented their document production.

       11.     Cornell is preparing a request for a meet and confer with Plaintiffs to discuss

deficiencies in their discovery responses and objections.

E.     Mediation

       12.     Mediation is currently scheduled to occur via Zoom on August 18, 2021. Judge

Randolph Treece will serve as mediator.

F.     Proposed Case Schedule Amendments

       13.     Cornell does not believe that the current case schedule in this putative class case is

achievable in light of the significant delays to the agreed Confidentiality Order and ESI Protocol,

ongoing written and oral discovery, and the pending motion for reconsideration, which could

significantly impact the scope of the action.

       14.     For example, Plaintiffs’ expert reports are due in approximately two months;

however, neither party has substantially completed written and document discovery, and no

depositions have been scheduled, let alone completed.
        Case 3:20-cv-00467-MAD-ML Document 78 Filed 08/05/21 Page 4 of 6




        15.      Defendants respectfully suggest extending the existing deadlines by three months,

and the deadline for dispositive motions by nine months to accommodate a ruling on class

certification:

                             Current Deadline          Cornell Proposed Deadline
 Mediation Deadline         September 13, 2021        No change
 Plaintiffs’ Expert Report  October 11, 2021          January 11, 2022
 Defendant’s Expert Report November 23, 2021          February 23, 2022
 Class Certification Motion December 3, 2021          March 3, 2022
 Rebuttal Expert Reports    December 8, 2021          March 8, 2022
 Close of Discovery         January 7, 2022           April 7, 2022
 Dispositive Motions        February 7, 2022          November 7, 2022




 Dated: August 5, 2021                        Respectfully Submitted,

                                                /s/   Paul B. Rietema

                                                Ishan K. Bhabha (pro hac vice)
                                                Lauren J. Hartz (pro hac vice)
                                                JENNER & BLOCK LLP
                                                1099 New York Avenue NW, Suite 900
                                                Washington, DC 20001-4412
                                                ibhabha@jenner.com
                                                lhartz@jenner.com
                                                Tel: 202-639-6000
                                                Fax: 202-639-6066

                                                Paul B. Rietema (pro hac vice)
                                                Margaret M. Hlousek (pro hac vice)
                                                JENNER & BLOCK LLP
                                                353 N. Clark Street
                                                Chicago, IL 60654-3456
                                                prietema@jenner.com
                                                mhlousek@jenner.com

                                                Valerie Cross Dorn (No. 505158)
                                                Adam G. Pence (No. 701233)
                                                CORNELL UNIVERSITY
                                                235 Garden Avenue
                                                300 CCC Building
                                                Ithaca, NY 14853
Case 3:20-cv-00467-MAD-ML Document 78 Filed 08/05/21 Page 5 of 6




                              vlc1@cornell.edu
                              apence@cornell.edu

                             Counsel for Defendant
       Case 3:20-cv-00467-MAD-ML Document 78 Filed 08/05/21 Page 6 of 6




                                   CERTIFICATE OF SERVICE

    I, Paul B. Rietema, certify that on August 5, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will then send a Notice of Electronic Filing

to all counsel of record.

                                                     /s/ Paul B. Rietema
                                                        Paul B. Rietema
